                                                         Case 4:20-cv-05640-YGR Document 805 Filed 07/20/21 Page 1 of 5



                                                 1   Peter J. Sacripanti
                                                     psacripanti@mwe.com
                                                 2   John J. Calandra
                                                     jcalandra@mwe.com
                                                 3   Nicole L. Castle
                                                     ncastle@mwe.com
                                                 4   Michael R. Huttenlocher
                                                     mhuttenlocher@mwe.com
                                                 5   MCDERMOTT WILL & EMERY LLP
                                                     One Vanderbilt Avenue
                                                 6   New York, NY 10017
                                                     Telephone: +1 212 547-5400
                                                 7   Facsimile:      +1 212 547-5444
                                                 8   Michelle Lowery (302882)
                                                     mslowery@mwe.com
                                                 9   MCDERMOTT WILL & EMERY LLP
                                                     2049 Century Park East
                                                10   Suite 3200
                                                     Los Angeles, CA 90067-3206
                                                11   Telephone:    +1 310 277 4110
MCDERMOTT WILL & EMERY LLP




                                                     Facsimile:    +1 310 277 4730
                                                12
                             ATTORNEYS AT LAW




                                                     Attorneys for Defendant Apple Inc.
                               LOS ANGELES




                                                13
                                                     Additional Counsel Listed on Signature Page
                                                14

                                                15                              UNITED STATES DISTRICT COURT
                                                                              NORTHERN DISTRICT OF CALIFORNIA
                                                16                                   OAKLAND DIVISION
                                                17   EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
                                                18                     Plaintiff, Counter-defendant,
                                                19                            v.
                                                20   APPLE INC.,
                                                21                     Defendant, Counterclaimant.
                                                22   IN RE APPLE IPHONE ANTITRUST                       Case No. 4:11-cv-06714-YGR
                                                     LITIGATION
                                                23
                                                     DONALD R. CAMERON, et al.,                         Case No. 4:19-cv-03074-YGR
                                                24
                                                                                          Plaintiffs,   NOTICE OF CHANGE OF ADDRESS
                                                25
                                                                              v.                        Judge: Hon. Yvonne Gonzalez Rogers
                                                26
                                                     APPLE INC.,
                                                27
                                                                                          Defendant.
                                                28


                                                      NOTICE OF CHANGE OF ADDRESS
                                                      Nos. 4:20-CV-05640-YGR, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                                                         Case 4:20-cv-05640-YGR Document 805 Filed 07/20/21 Page 2 of 5



                                                 1                      NOTICE OF CHANGE OF ADDRESS OF COUNSEL

                                                 2
                                                            TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD:
                                                 3

                                                 4          PLEASE TAKE NOTICE that the office address for Peter J. Sacripanti, John J. Calandra,

                                                 5   Nicole L. Castle and Michael R. Huttenlocher has changed. The new contact information is as

                                                 6   follows:
                                                 7
                                                            Peter J. Sacripanti
                                                 8          John J. Calandra
                                                            Nicole L. Castle
                                                 9          Michael R. Huttenlocher
                                                            MCDERMOTT WILL & EMERY LLP
                                                10          One Vanderbilt Avenue
                                                            New York, NY 10017
                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13   Dated: July 20, 2021                 Respectfully submitted,

                                                14
                                                                                          By:    /s/Nicole L. Castle
                                                15                                               Nicole L. Castle
                                                                                                 ncastle@mwe.com
                                                16                                               MCDERMOTT WILL & EMERY LLP
                                                                                                 340 Madison Avenue
                                                17                                               New York, NY 10173
                                                                                                 Telephone: +1 212 547-5400
                                                18                                               Facsimile:     +1 212 547-5444
                                                19                                               Attorneys for Defendant Apple Inc.
                                                20

                                                21   Theodore J. Boutrous, Jr.
                                                     Anna L. Casey
                                                22   Cynthia Richman
                                                     Mark A. Perry
                                                23   Gibson, Dunn & Crutcher LLP
                                                     1050 Connecticut Ave. NW
                                                24   Washington, DC 20036
                                                25   (202) 887-3722
                                                     Email: acasey@gibsondunn.com
                                                26          crichman@gibsondunn.com
                                                            mperry@gibsondunn.cL.om
                                                27          tboutrous@gibsondunn.com
                                                28

                                                                                             -2-
                                                      NOTICE OF CHANGE OF ADDRESS
                                                      Nos. 4:20-CV-05640-YGR, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                                                         Case 4:20-cv-05640-YGR Document 805 Filed 07/20/21 Page 3 of 5



                                                 1   Daniel Glen Swanson
                                                     Jagannathan P. Srinivasan
                                                 2   Gibson, Dunn & Crutcher LLP
                                                 3   333 South Grand Avenue
                                                     Los Angeles, CA 90071
                                                 4   (213) 229-7340
                                                     Fax: (213) 229-7520
                                                 5   Email: dswanson@gibsondunn.com
                                                            jsrinivasan@gibsondunn.com
                                                 6

                                                 7   Veronica Smith Lewis
                                                     Gibson, Dunn & Crutcher LLP
                                                 8   2001 Ross Avenue
                                                     Suite 1100
                                                 9   Dallas, TX 75201
                                                     (214) 698-3100
                                                10
                                                     Fax: (214) 571-2936
                                                11   Email: VLewis@gibsondunn.com
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW




                                                     William F. Stute
                               LOS ANGELES




                                                13   Orrick, Herrington and Sutcliffe LLP
                                                     1152 15th St, NW
                                                14
                                                     Washington, DC 20005
                                                15   (202) 339-8400
                                                     Email: wstute@orrick.com
                                                16
                                                     David Eberhart
                                                17   Anna T. Pletcher
                                                     O’MELVENY & MYERS LLP
                                                18
                                                     Two Embarcadero Center, 28th Floor
                                                19   San Francisco, CA 94111
                                                     Telephone: (415) 984-8700
                                                20   Facsimile: (415) 984-8701
                                                     Email: deberhart@omm.com
                                                21          apletcher@omm.com
                                                22
                                                     Katrina Robson
                                                23   Evan Schlom
                                                     Elena M. Zarabozo
                                                24   O’MELVENY & MYERS LLP
                                                     1625 Eye Street, N.W.
                                                25   Washington, DC 20006
                                                26   Telephone: (202) 383-5300
                                                     Facsimile: (202) 383-5414
                                                27   Email: krobson@omm.com
                                                            eschlom@omm.com
                                                28          ezarabozo@omm.com
                                                                                             -3-
                                                      NOTICE OF CHANGE OF ADDRESS
                                                      Nos. 4:20-CV-05640-YGR, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                                                         Case 4:20-cv-05640-YGR Document 805 Filed 07/20/21 Page 4 of 5



                                                 1
                                                     Scott Schaeffer
                                                 2   O’MELVENY & MYERS LLP
                                                 3   Plaza 66, Tower 1, 37th Floor
                                                     1266 Nanjing Road West
                                                 4   Shanghai 200040, China
                                                     Telephone: 86-21-2307-7000
                                                 5   Facsimile: 86-21-2307-7300
                                                     Email: sschaeffer@omm.com
                                                 6

                                                 7   Attorneys for Defendant Apple Inc.

                                                 8

                                                 9

                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                             -4-
                                                      NOTICE OF CHANGE OF ADDRESS
                                                      Nos. 4:20-CV-05640-YGR, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
                                                        Case 4:20-cv-05640-YGR Document 805 Filed 07/20/21 Page 5 of 5



                                                 1

                                                 2

                                                 3

                                                 4

                                                 5

                                                 6

                                                 7

                                                 8

                                                 9

                                                10

                                                11
MCDERMOTT WILL & EMERY LLP




                                                12
                             ATTORNEYS AT LAW
                               LOS ANGELES




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28


                                                     NOTICE OF CHANGE OF ADDRESS
                                                     Nos. 4:20-CV-05640-YGR, 4:11-CV-06714-YGR, 4:19-CV-03074-YGR
